Exhibit 10.1

 

LOGO [g497198img01.jpg]

Personal and Confidential

November 20, 2017

Howard Benjamin, Ph.D.

410 Marrett Rd.

Lexington, MA 02421

Re:    Transitional Services and Separation Agreement

Dear Howard:

This letter confirms that you and Repligen Corporation (“Repligen” or the
“Company”) have reached an amicable decision for you to transition from your
role as Vice President of Business Development and for your employment
relationship to end in accordance with this Transitional Services and Separation
Agreement (the “Agreement”). You and the Company thus agree as follows:

1.    Separation Date; Transition Period

Your employment with the Company will end on February 28, 2018, unless you or
the Company elects to end your employment on an earlier date, which, although
unlikely, either of you may do despite anything else to the contrary in this
Agreement. For purposes of this Agreement, the actual last day of your
employment will be referred to as the “Separation Date,” and the period between
the date of this Agreement and the Separation Date is the “Transition Period.”

The Company anticipates that the Transition Period will be divided into two
phases, with the first phase lasting until December 31, 2017 and the second
lasting from January 1 through February 28, 2018. During the first phase, you
will continue in your current role as Vice President of Business Development
with the same duties, subject to the Company’s Chief Executive Officer’s (“CEO”)
modification and direction as to your duties, hours and schedule. During this
phase, you will continue to receive your regular base salary rate and benefits.

In the second phase, which would begin on January 1, you would remain employed,
but on a part-time, hourly basis, working on an as-needed basis as directed by
the CEO. During this phase, the Company will pay you an hourly rate of $141 per
hour, which is obtained by dividing your 2017 base salary of $293,117 by 2,080.
You will continue to receive your benefits subject to the terms of the Company’s
benefit plans.

2.    Equity

During the Transition Period, you will continue to vest in your outstanding
time-based equity grants consistent with the Company’s 2012 Stock Option and
Incentive Plan and the applicable award agreements (along with the applicable
agreements governing your performance-based

 

41 Seyon Street, Building 1, Suite 100, Waltham, MA 02453, USA | Phone:
781-250-0111 | repligen.com



--------------------------------------------------------------------------------

equity, the “Equity Documents”). You agree that your Spectrum performance-based
restricted stock units will not vest during the Transition Period because 2018
revenue will not be known as of the Separation Date. Your current equity rights
are summarized on Exhibit A attached, and you agree that the summary is correct.
Any equity rights that are not vested as of the Separation Date shall terminate
immediately as of the Separation Date and be null and void as of that Date. Your
vested equity rights shall remain subject to the Equity Documents in all
respects, both during the Transition Period and after the Separation Date.

3.    Bonuses

(a)    2017 Bonus. Subject to (i) you executing the Certificate Updating Release
of Claims in the form attached as Exhibit B (the “Certificate”) on or within
seven (7) days after the Separation Date and (ii) the discretion of the
Compensation Committee, you will be eligible for a 2017 bonus in an amount
determined by the Compensation Committee (the “2017 Bonus”). The Company
anticipates that the 2017 Bonus, if any, will be paid no later than March 16,
2018.

(b)    Spectrum Integration Incentive Bonus. You shall continue to be eligible
for the first payout of the Spectrum Integration Incentive Bonus (the “Spectrum
Bonus”). Pursuant to the resolution of the Company’s Compensation Committee on
October 5, 2017, the CEO shall, in his sole discretion, determine the amount of
any such Spectrum Bonus to be paid to you, and such amount will be paid at the
same time Spectrum Bonuses are paid to other employees, but in any event during
the 2018 calendar year. You will not be eligible for the second payout of the
Spectrum Bonus.

4.    Nondisparagement

You agree not to make any disparaging statements (whether written, oral, through
social or electronic media or otherwise) concerning the Company or any of its
affiliates or current officers, directors, employees, managers products or
services.

5.    Release of Claims

In consideration for, among other terms, the Transition Period, to which you
acknowledge you would not otherwise be entitled, you voluntarily release and
forever discharge the Company, its affiliated and related entities, its and
their respective predecessors, successors and assigns, its and their respective
employee benefit plans and fiduciaries of such plans, and the current and former
officers, directors, shareholders, employees, attorneys, accountants and agents
of each of the foregoing in their official and personal capacities (collectively
referred to as the “Releasees”) generally from all claims, demands, debts,
damages and liabilities of every name and nature, known or unknown (“Claims”)
that, as of the date when you sign this Agreement, you have, ever had, now claim
to have or ever claimed to have had against any or all of the Releasees. This
release includes, without limitation, all Claims:

 

  •   relating to your employment by the Company and your decision to terminate
your employment with the Company;

 

  •   under federal, state or local law (including, without limitation, Claims
of discrimination or retaliation under the Age Discrimination in Employment
Act);

 

2



--------------------------------------------------------------------------------

  •   for wages, bonuses, incentive compensation, stock, stock options,
restricted stock units, severance, vacation pay or any other compensation or
benefits, either under the Massachusetts Wage Act, M.G.L. c. 149, §§148-150C, or
otherwise; and

 

  •   for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

provided, however, that this release shall not affect your rights under this
Agreement.

6.    Protected Disclosures and Other Protected Actions; Defend Trade Secrets
Act

Nothing contained in this Agreement (including Section 5) or the Restrictive
Covenant Agreement limits your ability to (i) file a charge or complaint with,
communicate with, or participate in an investigation (including providing
documents in connection with an investigation) with any federal, state or local
governmental agency or commission (a “Government Agency”); or (ii) truthfully
testify in litigation. If you file any charge or complaint with any Government
Agency and if the Government Agency pursues any claim on your behalf, or if any
other third party pursues any claim on your behalf, you waive any right to
monetary or other individualized relief (either individually or as part of any
collective or class action); provided that nothing in this Agreement limits any
right you may have to receive a whistleblower award or bounty for information
provided to the Securities and Exchange Commission.

In addition, under the federal Defend Trade Secrets Act of 2016, you shall not
be held criminally or civilly liable under any federal or state trade secret law
or under this Agreement or the Restrictive Covenant Agreement (as defined below)
for the disclosure of a trade secret that (a) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

7.    Other Provisions

(a)    Enforceability and Interpretation. This Agreement shall be governed by
Massachusetts law and any dispute under this Agreement shall be heard by
Massachusetts courts. No waiver of any provision of this Agreement shall be
effective unless made in writing and signed by the waiving party. If any part of
this Agreement is found to be unenforceable, such part shall be reformed and
enforced to its maximum permissible extent, and the rest of the Agreement shall
remain enforceable. In signing this Agreement, you are not relying upon any
promises or representations made by anyone at or on behalf of the Company.

(b)    Entire Agreement. This Agreement constitutes the entire agreement between
you and the Company and supersedes any previous agreements or understanding
between you and the Company, including the Offer Letter dated December 2, 2008,
except for the Equity Documents and the Confidentiality, Non-Solicit, and Patent
Agreement signed by you on June 17, 2013 (the “Restrictive Covenant Agreement”).
The terms of the Restrictive Covenant Agreement are incorporated by reference
into this Agreement.

 

3



--------------------------------------------------------------------------------

(c) Time for Consideration; Effective Date. You have the opportunity to consider
this Agreement for up to twenty-one (21) days (the “Consideration Period”). To
accept this Agreement, you must return a signed, unmodified original or PDF copy
of this Agreement so that it is received by me at or before the expiration of
the Consideration Period. You have seven (7) days from the day you enter into
this Agreement to revoke it (the “Revocation Period”). To revoke this Agreement,
you must provide a written notice so that it is received by me on or before the
last day of the Revocation Period. This Agreement shall become effective on the
first business day following the Revocation Period, provided that you do not
revoke it (the “Effective Date”). You acknowledge that you have been advised to
discuss all aspects of this Agreement with your attorney.

Please indicate your agreement to the terms of this Agreement by signing and
returning to me the this letter (either the original or a PDF copy is fine)
within the Consideration Period.

Very truly yours,

REPLIGEN CORPORATION

 

By:   

/s/ Tony J. Hunt

     

November 20, 2017

   Tony J. Hunt       Date    President and CEO      

The foregoing is agreed to and accepted by:

     

/s/ Howard Benjamin

     

November 21, 2017

Howard Benjamin       Date

 

4



--------------------------------------------------------------------------------

Exhibit A

Repligen Corporation

Participant Holdings

Report Date Range: 1/1/1900-11/15/2017

 

Participant ID   Holding Group     Grant Number/     Plan/Security   Grant Type/
    Date   Shares     Share     Grant/ Share     Exer. w/ Early-     Vested &  
  Cancelled or     Opt/SARS     Opt/SARS             Certificate        
Grant No. Ref.         Granted     Holdings     Price     Exer. Shares/    
Earned     WHTC Shares     Outstanding     Exercisable/                        
                          Releases/Value                 RS & DEs     RS Awards
 

YFP000188

                         

Options/SARs

                         

YFP000188

   
Options/
SARs
      0000000000759     Repligen Corp 2012                           Stock
Option &                           Incentive Plan     ISO     2/27/2014    
3,969       $ 15.910000       1,323.00       3,969       0       2,646      
2,646         0000000000841     Repligen Corp 2012                          
Stock Option &                           Incentive Plan     ISO     2/26/2015  
  4,280       $ 26.200000       0.00       1,270       0       4,280       1,270
        0000000000954     Repligen Corp 2012                           Stock
Option &                           Incentive Plan     NQSO     2/26/2015    
4,751       $ 26.200000       0.00       4,751       0       4,751       4,751  
      0000000000976     Repligen Corp 2012                           Stock
Option &                           Incentive Plan     ISO     2/26/2016    
4,649       $ 26.050000       0.00       0       0       4,649       0        
0000000000977     Repligen Corp 2012                           Stock Option &  
                        Incentive Plan     NQSO     2/26/2016     7,537       $
26.050000       0.00       4,062       0       7,537       4,062         1066  
  Repligen Corp 2012                           Stock Option &                  
        Incentive Plan     ISO     2/23/2017     2,763       $ 32.400000      
0.00       0       0       2,763       0         1066N     Repligen Corp 2012  
                        Stock Option &                           Incentive Plan
    NQSO     2/23/2017     5,526       $ 32.400000       0.00       0       0  
    5,526       0  

Options/SARs Total

              33,475       0              

RS Awards

                              RS Awards       0000000000765     Repligen Corp
2012                           Stock Option &                          
Incentive Plan     RSU     2/27/2014     5,962       $ 0.000000       5,962.00  
    5,962       0       0       0         0000000000825     Repligen Corp 2012  
                        Stock Option &                           Incentive Plan
    RSU     2/26/2015     4,691       $ 0.000000       3,127.00       3,127    
  0       1,564       0         0000000000962     Repligen Corp 2012            
              Stock Option &                           Incentive Plan     RSU  
  2/26/2016     6,263       $ 0.000000       2,088.00       2,088       0      
4,175       0         1073     Repligen Corp 2012                          
Stock Option &                           Incentive Plan     RSU     2/23/2017  
  4,506       $ 0.000000       0.00       0       0       4,506       0  

RS Awards Total

              21,422       0              

Stock

                              Stock       373     Repligen    
Opt/
SAR(#000000
                          Corporation     0000711)     6/5/2014       10,000    
$ 6.230000       325,300.00                 374     Repligen    
Opt/
SAR(#000000
                          Corporation     0000711)     3/18/2015       10,000  
  $ 6.230000       325,300.00                 375     Repligen    
Opt/
SAR(#000000
                          Corporation     0000711)     5/24/2016       10,000  
  $ 6.230000       325,300.00                 407     Repligen    
Opt/
SAR(#000000
                          Corporation     0000759)     3/18/2015       1,323    
$ 15.910000       43,037.19                 430     Repligen    
Opt/
SAR(#000000
                          Corporation     0000754)     3/18/2015       2,484    
$ 15.910000       80,804.52                 437     Repligen     RSU(#0000000000
                          Corporation     765)     2/27/2015       1,988     $
25.710000       64,669.64                 438     Repligen     RSU(#0000000000  
                        Corporation     765)     2/29/2016       1,987     $
26.050000       64,637.11                 456     Repligen     RSU(#0000000000  
                        Corporation     825)     2/29/2016       1,564     $
26.050000       50,876.92                 526     Repligen     RSU(#0000000000  
                        Corporation     962)     2/26/2017       2,088     $
32.430000       67,922.64                 587     Repligen     RSU(#0000000000  
                        Corporation     825)     2/26/2017       1,563     $
32.430000       50,844.39                 595     Repligen     RSU(#0000000000  
                        Corporation     765)     2/27/2017       1,987     $
32.430000       64,637.11                 621     Repligen    
Opt/
SAR(#000000
                          Corporation     0000711)     3/20/2017       10,000  
  $ 6.230000       325,300.00                 622     Repligen    
Opt/
SAR(#000000
                          Corporation     0000754)     3/20/2017       4,968    
$ 15.910000       161,609.04          

Stock Total

              0       59,952              

YFP000188 Total

              54,897       59,952              

 

5



--------------------------------------------------------------------------------

Exhibit B

CERTIFICATE UPDATING RELEASE OF CLAIMS

I, Howard Benjamin, hereby acknowledge and certify that I entered into a
Transitional Services and Separation Agreement (the “Agreement”) with Repligen
Corporation, a Delaware corporation (the “Company”), dated November 20, 2017
(the “Agreement”). Capitalized terms used herein and not otherwise defined shall
have the meaning ascribed to them in the Agreement. Pursuant to the Agreement, I
am required to execute this certificate, which updates the release of claims set
forth in Section 5 of the Agreement (this “Certificate”) in order to be eligible
to receive and retain the 2017 Bonus. I understand that I may not sign this
Certificate until on or after the Separation Date and that I must return it to
the Company within seven (7) days after the Separation Date.

 

  1. A copy of this Certificate was attached to the Agreement as Exhibit B.

 

  2. In consideration for being eligible to receive and retain the 2017 Bonus,
for which I become eligible only if I sign this Certificate, I hereby extend the
release of claims set forth in the Agreement to any and all claims that arose
after the date I signed the Agreement through the date I signed this
Certificate, subject to all other exclusions and terms set forth in the
Agreement.

 

  3. I have carefully read and fully understand all of the provisions of this
Certificate, I knowingly and voluntarily agree to all of the terms set forth in
this Certificate, and I acknowledge that in entering into this Certificate, I am
not relying on any representation, promise or inducement made by the Company or
its representatives with the exception of those promises contained in this
Certificate and the Agreement.

 

  4. I agree that this Certificate is part of the Agreement.

 

 

  Howard Benjamin  

 

  Date  